UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4239


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

ANTHONY T. CHAMPION,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:13-cr-00097-JRS-1)


Argued:   January 27, 2015                 Decided:   April 10, 2015


Before MOTZ and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished opinion.    Senior Judge Davis wrote the
opinion, in which Judge Motz and Judge Diaz joined.


ARGUED:   Daniel  Paul   Watkins,   WILLIAMS  MULLEN,   Richmond,
Virginia, for Appellant.    Stephen Wiley Miller, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.      ON
BRIEF: John S. Davis, V, WILLIAMS MULLEN, Richmond, Virginia,
for Appellant.   Dana J. Boente, United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
DAVIS, Senior Circuit Judge:

       Anthony T. Champion appeals his conviction under 18 U.S.C.

§ 922(i) for            transportation          of stolen         firearms found in the

trunk of a car he was operating. Champion contends the denial of

his    motion      to    suppress      evidence        from     the     vehicle    search   was

erroneous       because        the   mere       odor       of   burnt    marijuana    in    the

passenger       compartment          is    insufficient          to     establish    probable

cause to search the trunk of a car. The government responds that

the odor of burnt marijuana emanating from the car gave troopers

probable cause to search any part of the car that could contain

marijuana, including the trunk. We conclude that resolution of

the issue framed by the parties is unnecessary in this case. The

totality      of     the      circumstances          surrounding        the   traffic   stop,

based on several facts in addition to the strong odor of burnt

marijuana,         reveals      that      the   troopers         had    probable    cause    to

search for contraband in both the passenger compartment and the

trunk of the car. Accordingly, we affirm.

       In considering a district court’s denial of a motion to

suppress, we review its “legal determinations de novo and actual

findings for clear error.” United States v. Montieth, 662 F.3d

660,    664   (4th       Cir.    2011). When a district court has denied a

suppression motion, “we construe the evidence in the light most

favorable       to      the   government.”           Id.    (internal      quotation    marks

omitted).

                                                 2
       On January 13, 2013, Trooper A.B. Treakle was patrolling

Northbound Interstate 95 when he pulled over a car that appeared

to   be    speeding   and   violating    a    Virginia       law   that   prohibits

dangling objects that obstruct the driver’s view of the highway.

When   Trooper   Treakle    attempted       to   stop   the    car,   the   driver,

Appellant Champion, did not immediately pull over to the left

lane where he could have easily stopped. Rather, he started to

drive erratically, forcing Trooper Treakle to catch up to the

speeding car. Eventually, Trooper Treakle caught up to the car,

which was now pulled over on the right shoulder of the highway.

Champion exited the car, walking in the travel lane. A passenger

in the car, Karissa Wyatt, moved into the driver’s seat. In

addition to Wyatt, who was Champion’s girlfriend, there was a

third passenger in the car, Gabriel Shealy, who was holding a

puppy.

       When Trooper Treakle confronted Champion about his erratic

driving, Champion eventually told the trooper that he did not

have   a   driver’s   license.   After       talking    to    Champion,     who   was

still outside of the car, the trooper approached the driver’s

side of the car to talk to the passengers. As soon as he got to

the window of the car, he smelled a “fairly strong” odor of




                                        3
marijuana. 1 J.A. 26. It was at this point that Trooper Treakle

decided that “a search of the vehicle” was necessary and that

“this was no longer a traffic stop.” J.A. 26-27. He therefore

requested        a    back-up     trooper    and,   in   the     meantime,   ran   the

passengers’ drivers licenses in the computer system.

       When the back-up trooper arrived, the troopers handcuffed

Champion and placed him in a police car. Trooper Treakle asked

Champion if there was any contraband in the car, and Champion

responded “none that I know of.” J.A. 107. The passengers were

ordered out of the car, searched, and positioned outside of the

car with the back-up trooper while the search proceeded.

       Trooper Treakle first commenced a search of the passenger

compartment of the car, looking specifically for marijuana. As

he did so, the back-up trooper approached Treakle and told him

that       the       passengers     stated       that    their     destination     was

Washington, D.C., which was inconsistent with Champion’s earlier

assertion that his destination was Boston. The passengers also

had admitted that they had smoked marijuana inside the car. 2


       1
       Trooper Treakle was accompanied by his drug detection dog
while patrolling the interstate. He testified that he did not
take the dog out to sniff the car because if a trooper smells
marijuana, the protocol is to not run the dog. J.A. 32.
       2
       There is some inconsistency in the hearing testimony. The
back-up trooper first testified that only one of the passengers
admitted that she smoked marijuana inside the car, J.A. 54, but
then later stated that “they stated that they were smoking
(Continued)
                                             4
     At some point after this interaction, Trooper Treakle gave

the car keys to his back-up and instructed him to search the

trunk. The search of the trunk revealed a “thin drawstring-style

gym bag,” J.A. 57, part of the contents of which, when the bag

was first touched, was immediately recognized as the handle of a

firearm.    The     bag   contained   nine      firearms.        After    Mirandizing

Champion,     the    troopers    questioned         him,   and    he     admitted    he

purchased the guns but denied that they were stolen or that he

was a felon.

     After the return of the indictment, Champion filed a motion

to suppress the firearms and the statements he made after he was

Mirandized.    As    to   the   search,       the   district     court    denied    the

motion, concluding, in part, that the “Troopers ha[d] probable



inside the vehicle.” J.A. 65. There is also some dispute between
the parties over the timing of the passengers’ admission that
they smoked marijuana inside the car. Ultimately, the district
court found that one of the passengers “told [the back-up
trooper] that she and her companions had been smoking ‘weed’
while driving on the highway” and that this admission occurred
while Trooper Treakle was searching the passenger compartment of
the car (in other words, before the search of the trunk
occurred). J.A. 107.

     Champion does not challenge these factual findings, which
are amply supported by the evidence. Consequently, to the extent
that he contends we should assess the evidence of probable cause
sufficient to search the trunk as of (or prior to) the moment
when Trooper Treakle first commenced the search of the passenger
compartment, we reject his contention. Rather, we assess the
sufficiency of the evidence based on all of the facts known to
the troopers before the search of the trunk commenced.



                                          5
cause to search the trunk of the vehicle once they smell[ed]

marijuana in the passenger compartment.” J.A. 108. The factual

support for the existence of probable cause was bolstered, the

court    reasoned,    because      the     strong     odor    of   marijuana   was

“corroborated by the statement of Ms. Wyatt that each of the

occupants had possessed and smoked marijuana in the car while on

the highway.” J.A. 108. Champion subsequently pled guilty to the

indictment count of possession of a stolen firearm, but reserved

the right to appeal the denial of his motion to suppress. 3 This

appeal followed.

     As mentioned above, the parties have sought to draw us into

their debate over whether the mere odor of burnt marijuana in

the passenger compartment of a vehicle is ever sufficient to

give rise to probable cause to search the trunk of the vehicle,

a question we have not specifically addressed in a published

opinion and as to which there exists a circuit split. Compare

United    States     v.     Parker,   72       F.3d   1444,    1450   (10th    Cir.

1995)(“[A]n officer obtains probable cause to search the trunk

of   a   vehicle     once     he   smells       marijuana     in   the   passenger

compartment and finds corroborating evidence of contraband.”),

with United States v. McSween, 53 F.3d 684, 686-87 (5th Cir.


     3
       Champion concedes, of course, that if probable cause
supported the search of the vehicle, no warrant was necessary.



                                           6
1995)(citing cases in which the court had held that “the smell

of   marihuana      alone    may    be    ground   enough   for    a    finding     of

probable cause”), United States v. Winters, 221 F.3d 1039, 1041

(8th Cir. 2000) (affirming the lower court’s conclusion that

“once the trooper smelled marijuana, he had probable cause to

search    the     entire     vehicle,      including     the    trunk      and     all

containers      therein,     for    controlled     substances”),        and    United

States v. Neumann, 183 F.3d 753, 756 (8th Cir. 1999) (“Kayras’s

detection    of     the     smell    of    burnt    marijuana      while      he   was

conducting the search for an open container gave him probable

cause to search the entire vehicle for drugs.”). But we find it

unnecessary to choose sides in this debate.

      Here, the district court’s determination of probable cause

relied on more than the mere odor of marijuana. 4                       Because the

record    reveals    other    facts      which   amply   support    a   finding     of

probable cause, this case does not necessitate resolving the

more difficult question that the parties present.

      4
       Although the district court seemed to adopt a categorical
rule when it stated that the “Troopers [had] probable cause to
search the trunk of the vehicle once they smell[ed] marijuana in
the passenger compartment,” J.A. 108, the court went on to say
that its finding of probable cause was supported by the
statement of one of the passengers that “each of the occupants
had possessed and smoked marijuana in the car while on the
highway.” J.A. 108. Its determination of probable cause,
therefore, does not rely solely on the trooper’s testimony that
he smelled marijuana emanating from the passenger compartment of
the car.


                                           7
      We hold that the district court did not err in finding

there existed probable cause to search the trunk of the car. As

we explained in United States v. Kelly, 592 F.3d 586 (4th Cir.

2010):

            Probable cause is not readily, or even usefully,
      reduced to a neat set of legal rules.     However, the
      Supreme Court has described it as existing where the
      known facts and circumstances are sufficient to
      warrant a man of reasonable prudence in the belief
      that contraband or evidence of a crime will be found.
      When assessing probable cause, we must examine the
      facts    from  the   standpoint   of  an   objectively
      reasonable police officer, giving due weight to
      inferences drawn from those facts by . . . local law
      enforcement officers.

Id. at 591-92 (internal citations and quotation marks omitted).

Here,    several       factors   in    the    aggregate     amounted     to   probable

cause    for     the    troopers      to    believe     that     contraband    existed

generally within the car, including the trunk.

      First, the strong odor of marijuana is the most obvious

factor supporting a finding of probable cause. See United States

v.   Humphries,        372   F.3d   653,     658    (4th   Cir.    2004)    (“We   have

repeatedly held that the odor of marijuana alone can provide

probable       cause    to   believe       that    marijuana      is   present     in   a

particular place. . . . While smelling marijuana does not assure

that marijuana is still present, the odor certainly provides

probable    cause       to   believe       that    it   is.”).    Trooper     Treakle’s

undisputed testimony that he recognized the “strong odor” of

marijuana immediately upon his approach to the vehicle, coupled

                                             8
with Champion’s tantalizingly ambiguous response to his inquiry

whether there was contraband in the car (“none that I know of”)

provide compelling evidence that it was reasonable for him to

conclude that there was a “fair probability” that marijuana (or

other    contraband)    was   located    generally      within    the   car.   See

Kelly, 592 F.3d at 592.

       Second, Ms. Wyatt’s admission that the occupants of the car

had been smoking “weed” while driving on the highway further

supports the conclusion that the troopers had probable cause to

search the trunk, and not just the passenger compartment, for

contraband. This admission is especially important here because

of     the   temporal   element:   the      passenger    admitted       that   the

occupants had been smoking “weed” while on the highway on which

they were pulled over. Thus, the admission established a fair

probability that contraband, specifically marijuana, was present

in the car at the time it was pulled over. And, since even

personal use quantities of marijuana can be stored in a trunk,

there was a fair probability that marijuana would be found in

the trunk. See United States v. Turner, 119 F.3d 18, 20-21 (D.C.

Cir.    1997)   (rejecting    defendant’s     argument     that    evidence     of

personal use of marijuana is insufficient to support a finding

of probable cause to search the trunk of the car and collecting

cases in which police officers were justified in searching the

trunk of cars after finding evidence of marijuana use).

                                        9
       Finally, the occupants’ inconsistent answers as to their

travel plans also contribute to a finding of probable cause to

search the trunk for contraband insofar as the inconsistencies

supported an inference of ongoing criminal activity. See United

States v. Ortiz, 669 F.3d 439, 445 (4th Cir. 2012) (finding

that    a   defendant’s        “uncertainty      and     confusion       about   his

destination” supported a finding that probable cause existed to

search his car for contraband); United States v. Guevara, 731

F.3d 824, 831 (8th Cir. 2013) (affirming a finding of probable

cause to search a car in part on the basis that the defendant

and her sister “gave inconsistent answers about which relative

they were going to visit, and neither of them knew the address

of their final destination”).

       In sum, a reasonable law enforcement officer could conclude

on this record that (1) the inconsistencies in the accounts of

the occupants’ journey, combined with (2) the strong odor of

marijuana,     (3)      the    admission       that    the     occupants     smoked

marijuana    in   the    car    during     the   trip,       and   (4)   Champion’s

apparent    “uncertainty”       whether       there    was    contraband    in   the

vehicle he himself was driving (allegedly all the way to Boston

from Virginia) were, in the aggregate, indicative of criminal

activity, such as (but not necessarily limited to) distribution

or possession of illegal narcotics. As such, there was probable

cause to search the trunk, as both distribution and possession

                                         10
quantities of narcotics can be found in the trunk of a car.

Thus, in light of the totality of the circumstances, there was

a fair probability that the car contained contraband and that

it was stored in the trunk. It follows that the district court

correctly denied the motion to suppress the firearms discovered

during a lawful search of the vehicle by the troopers.

    The   judgment is

                                                         AFFIRMED.




                              11